DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed 02/25/2022, with respect to claims 1 and 11 and Sloth in view of Ohki not teaching “the noise sensor is arranged at the nacelles and/or at the tower” have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-17 has been withdrawn.

Allowable Subject Matter
Claims 1-17 are allowed.
Regarding claim 1, Regarding claim 1, Sloth discloses a wind turbine (Fig. 1) comprising a tower (2) bearing a nacelle (3) and a rotor (4) with a plurality of rotor blades (6) and an active noise reducing device (Fig. 2), wherein the active noise reduction device comprises at least one actuator (Fig. 1, 24), and at least one unsteady pressure sensor (21) adapted to produce an output signal corresponding to a turbulent flow condition during operation of the rotor blade (Page 5:22-31), at least one noise sensor (29, Page 6:34- 36) adapted to produce an output signal corresponding to a noise generated by the rotor blade at the location of the noise sensor, and a control unit (25), wherein the control unit is adapted to control the actuator in dependence of the output signals of the unsteady pressure sensor and the noise sensor to emit an anti-noise signal at least partially reducing the noise generated by the rotor blade (Fig. 2 shows the control system that produces a masking noise signal, Page 8:20-24).

However, Sloth does not teach or suggest wherein the unsteady pressure sensor and the actuator are arranged on at least one of the rotor blades.
Vera-Tudela et al. teaches a sensor suite on the rotor blades themselves (120, Fig. 1a) as to increase the precision of sound measurement and improve the basis for further calculations [0053].
Ohki et al. teaches, in the field of active noise control, that it advantageous to place the reference sensor and the actuator on the same wave propagation path and separated by the shortest distance (Col. 5:45-67).
However, neither Sloth, Vera-Tudela et al, Ohki et al., nor any of the prior art of record teach or suggest: 
“wherein the noise sensor is arranged at the nacelle and/or at the tower”
Claims 2-10 and 16 depend on claim 1 and are therefore allowable.

Regarding claim 11, Regarding claim 11, Sloth discloses method for noise reduction a wind turbine (Fig. 1) comprising a tower (2) bearing a nacelle (3) and a rotor (4) with a plurality of rotor blades (6) and an active noise reducing device (Fig. 2), wherein the active noise reduction device comprises at least one actuator (Fig. 1, 24), and at least one unsteady pressure sensor (21) adapted to produce an output signal corresponding to a turbulent flow condition during operation of the rotor blade (Page 5:22-31), at least one noise sensor (29, Page 6:34-36) adapted to produce an output signal corresponding to a noise generated by the rotor blade at the location of the noise sensor, and a control unit (25), wherein the control unit controls the actuator in dependence of the output signals of the unsteady pressure sensor and the noise sensor to emit an anti-noise signal at least partially reducing the noise generated by the rotor blade (Fig. 2 shows the control system that produces a masking noise signal, Page 8:20-24).

However, Sloth does not teach or suggest wherein the unsteady pressure sensor and the actuator are arranged on at least one of the rotor blades.
Vera-Tudela et al. teaches a sensor suite on the rotor blades themselves (120, Fig. 1a) as to increase the precision of sound measurement and improve the basis for further calculations [0053].
Ohki et al. teaches, in the field of active noise control, that it advantageous to place the reference sensor and the actuator on the same wave propagation path and separated by the shortest distance (Col. 5:45-67).
However, neither Sloth, Vera-Tudela et al, Ohki et al., nor any of the prior art of record teach or suggest: 
“wherein the noise sensor is arranged at the nacelle and/or at the tower”
Claims 12-15 and 17 depend on claim 11 and are therefore allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745